                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-57-FDW

JAMES W. LOMICK,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )               ORDER
                                                     )
KEN BEAVER, et al.,                                  )
                                                     )
                  Defendants.                        )
________________________________________             )

       THIS MATTER comes before the Court on Plaintiff’s “Declaration in Support of Motion

to Compel” [Doc. 47], which the Court construes as a motion to compel, and Plaintiff’s “Motion

for Extension of Time” [Doc. 49], which the Court construes as a motion to compel discovery and

a motion for extension of time to complete discovery. Also before the Court is Defendants’

Response to Show Cause Order [Doc. 50].

       As for Document No. 47, this motion will be denied for the reasons stated in the Court’s

Show Cause Order [Doc. 48] and in Defendants’ Response to Show Cause Order [Doc. 50].

Namely, Defendant has responded to Plaintiff’s discovery requests.

       As for Document No. 49, Plaintiff’s motion to compel discovery will also be denied for

good cause and for the reasons stated in Defendants’ Response to Show Cause Order [Doc. 50].

Further, while Plaintiff captioned this Document “Motion for Extension of Time,” he does not

actually request an extension of time of any deadlines in the text of the document. To the extent

Plaintiff intended to seek an extension of the discovery completion deadline, this request is also

denied. The Court has already extended the discovery deadline once in this matter at the Plaintiff’s

request [see Docs. 40, 41], and Plaintiff has taken ample advantage of the discovery process in this
case. Further, the Plaintiff has not shown good cause has to why the deadline should be extended

again or why he failed to make his requests within the once-extended deadline.

       As for Document No. 49-2, which appears to be an additional Request for Production of

Documents containing new requests on Defendants and signed on June 20, 2019 by Plaintiff, the

Plaintiff is advised to review the terms of the Pretrial Order and Case Management Plan in this

case and the Court’s Order extending the deadline to complete discovery to June 25, 2019. [See

Docs. 33, 41]. Namely, the parties were directed to initiate discovery requests sufficiently in

advance of the discovery completion deadline so as to actually have completed discovery by the

deadline. [Doc. 33 at 2]. “Discovery requests that seek responses or schedule depositions after the

discovery completion deadline are not enforceable except by order of the Court for good cause

shown.” [Id. at 3]. Document No. 49-2 does not comply with the Court’s Order. As such, to the

extent Plaintiff intended to seek an order compelling Defendant to respond to this request, that

motion will be denied.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s motion to compel [Doc. 47] is DENIED.

       (2) Plaintiff’s Motion for Extension of Time [Doc. 49] is DENIED.


                                              Signed: June 27, 2019




                                                2
